        Case 1:19-cr-00112-RMB Document 55
                                        54 Filed 06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x

UNITED STATES OF AMERICA,                        Docket. No. 19 Cr. 112 (RMB)

         - against -

ANDREW MOODY,

                        Defendant.

---------------------------------x



          MOTION FOR A CONTINUANCE OF SENTENCING (LETTER)




                                         Anthony L. Ricco, Esq.
                                         Attorney For Andrew Moody
                                         20 Vesey Street, Suite 400
                                         New York, New York 10007
                                         (212) 791-3919




Steven Legon, Esq.
Of Counsel and on the Memorandum
          Case 1:19-cr-00112-RMB Document 55
                                          54 Filed 06/04/20 Page 2 of 2


                                    ANTHONY L. RICCO
                                           Attorney At Law
                                     20 VESEY STREET, SUITE 400
                                     NEW YORK, NEW YORK 10007
                                    TEL. (212) 791-3919 FAX. (212) 791-3940


STEVEN Z. LEGON, ESQ - OF COUNSEL
                                                                       Motion granted. Sentence is adjourned to
June 4, 2020
                                                                       August 20, 2020 at 9:00 a.m.
BY ECF                                                                 Defense sentencing submission is due
                                                                       August 6, 2020.
Hon. Richard M. Berman
United States District Court Judge                                     Government sentencing submission is due
Southern District of New York                                          August 13, 2020.
500 Pearl Street
New York, New York 10007

                Re: United States v. Andrew Moody,                        6/4/2020
                     Docket No. 19 Cr. 112 (RMB)

Dear Judge Berman:

       The above case is presently scheduled for sentencing on June 17, 2020 pm. This letter is
submitted to request a continuance of sentencing to a date on or after August 20, 2020. Andrew
Moody requests a continuance of his sentencing on the grounds that a national emergency based upon
a World Wide COVID-19 pandemic has prevented him from properly preparing for his sentencing.

        As the court is aware, as a result of the COVID-19 pandemic there has been extremely limited
access to the detainees in the custody of the Bureau of Prisons. Over the past several months the
Bureau of Prison completely cancelled all attorney/client visits, and has only recently resorted extremely
limited video conference meetings. As a result, Andrew Moody and I have not had an opportunity to
complete the review of the Presentence Investigation Report together, nor an opportunity to further
develop the defense Sentencing Recommendation. As result, Andrew Moody requests that the court
continue his sentencing to August 20, 2020.

       Finally, I have advised A.U.S.A. Robert Sobelman of this application, and he has stated that the
government does not have an objection. Andrew Moody consents to the above application so that he
has a meaningful opportunity to prepare a sentencing where he faces staggering sentencing guidelines.

                                                   Respectfully,



                                                   Anthony L. Ricco

ALR/jh
cc: A.U.S.A. Robert Sobelman (By ECF)
